UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8121


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MAURICE GREGORY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Robert E. Payne, Senior
District Judge. (2:92-cr-00163-2; 2:08-cv-00393-REP)


Submitted:    May 21, 2009                   Decided:   May 27, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Gregory,      Appellant Pro Se. Laura Marie Everhart,
Assistant United      States   Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice Gregory seeks to appeal the district court’s

order treating his self-styled Fed. R. Crim. P. 36 motion as a

successive and unauthorized 28 U.S.C.A. § 2255 (West Supp. 2008)

motion   and     dismissing        it   on    that    basis.         The    order    is    not

appealable       unless      a     circuit         justice     or     judge     issues       a

certificate      of    appealability.              28 U.S.C.       § 2253(c)(1)     (2006);

Reid   v.   Angelone,        369    F.3d      363,    369     (4th    Cir.     2004).        A

certificate       of       appealability           will     not      issue     absent       “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)       (2006).           A    prisoner        satisfies      this

standard    by    demonstrating          that      reasonable       jurists    would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                              Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have    independently           reviewed     the    record      and

conclude      that     Gregory     has       not    made     the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3